
	
		II
		110th CONGRESS
		2d Session
		S. 3713
		IN THE SENATE OF THE UNITED STATES
		
			November 20, 2008
			Mr. Durbin (for himself
			 and Mr. Akaka) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To provide for the integration of the Captain James A.
		  Lovell Federal Health Care Center and the Great Lakes Naval Health Clinic, and
		  for other purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Captain James A. Lovell Federal
			 Health Care Center Act of 2008.
		2.Transfer of
			 property
			(a)Transfer
				(1)Transfer
			 authorizedUpon the conclusion of a resource-sharing agreement
			 between the Secretary of Defense and the Secretary of Veterans Affairs
			 providing for the joint use by the Department of Defense and the Department of
			 Veterans Affairs of a facility and supporting facilities in North Chicago,
			 Illinois, and Great Lakes, Illinois, and for joint use of related medical
			 personal property and equipment, the Secretary of Defense may transfer, without
			 reimbursement, to the Department of Veterans Affairs the Navy ambulatory care
			 center (on which construction commenced in July 2008), parking structure, and
			 supporting facilities, and related medical personal property and equipment,
			 located in Great Lakes, Illinois.
				(2)Designation of
			 joint use facilityThe facility and supporting facilities subject
			 to joint use under the agreement and transfer under this subsection shall be
			 designated as known as the Captain James A. Lovell Federal Health Care
			 Center.
				(b)Reversion
				(1)In
			 generalIf any of the real and related personal property
			 transferred pursuant to subsection (a) is subsequently used for purposes other
			 than the purposes specified in the joint use specified in the resource-sharing
			 agreement described in that subsection or otherwise determined by the Secretary
			 of Veterans Affairs to be excess to the needs of the Department of Veterans
			 Affairs, the Secretary of Veterans Affairs shall offer to transfer such
			 property, without reimbursement, to the Secretary of Defense. Any such transfer
			 shall be completed not later than one year after the acceptance of the offer of
			 transfer.
				(2)Reversion in
			 event of lack of facilities integration
					(A)Within initial
			 periodDuring the 5-year period beginning on the date of the
			 transfer of the real and related personal property described in subsection (a),
			 if the Secretary of Veterans Affairs and the Secretary of Defense jointly
			 determine that the integration of the facilities described in that subsection
			 should not continue, the real and related personal property of the Navy
			 ambulatory care center, parking structure, and support facilities described in
			 that subsection shall be transferred, without reimbursement, to the Secretary
			 of Defense. Such transfer shall occur not later than 180 days after the date of
			 such determination by the Secretaries.
					(B)After initial
			 periodAfter the end of the 5-year period described in
			 subparagraph (A), if either the Secretary of Veterans Affairs or the Secretary
			 of Defense determines that the integration of the facilities described in
			 subsection (a) should not continue, the Secretary of Veterans Affairs shall
			 transfer, without reimbursement, to the Secretary of Defense the real and
			 related personal property described in paragraph (1). Such transfer shall occur
			 not later than one year after the date of the determination by the Secretary
			 concerned.
					3.Transfer of
			 civilian personnel of the Department of Defense
			(a)Authorization
			 for transfer of functions
				(1)In
			 generalThe Secretary of Defense may transfer to the Department
			 of Veterans Affairs, and the Secretary of Veterans Affairs may accept from the
			 Department of Defense, functions necessary for the effective operation of the
			 Captain James A. Lovell Federal Health Care Center.
				(2)Treatment of
			 transfersAny transfer of functions under this subsection is a
			 transfer of functions within the meaning of section 3503 of title 5, United
			 States Code.
				(b)Terms of
			 agreement
				(1)Resource-sharing
			 agreementAny transfer of functions under subsection (a) shall be
			 effectuated in a resource-sharing agreement between the Secretary of Defense
			 and the Secretary of Veterans Affairs.
				(2)ElementsNotwithstanding
			 any other provision of law, including but not limited to any provisions of
			 title 5, United States Code, relating to transfers of function or
			 reductions-in-force, the agreement described in paragraph (1) shall be
			 controlling and may make provision for—
					(A)the transfer of
			 civilian employee positions of the Department of Defense identified in the
			 agreement to the Department of Veterans Affairs and of the incumbent civilian
			 employees in such positions;
					(B)the transition of
			 transferred employees to pay, benefits, and personnel systems of the Department
			 of Veterans Affairs in a manner which will not result in any reduction of pay,
			 grade, or employment progression of any employee or any change in employment
			 status for employees who have already successfully completed or are in the
			 process of completing a one-year probationary period under title 5, United
			 States Code;
					(C)the establishment
			 of integrated seniority lists and other personnel management provisions that
			 recognize an employee’s experience and training so as to provide comparable
			 recognition of employees previously with the Department of Veterans Affairs and
			 employees newly transferred to such Department; and
					(D)such other
			 matters relating to civilian personnel management as the Secretary of Defense
			 and the Secretary of Veterans Affairs consider appropriate.
					(c)Preservation of
			 authorityNotwithstanding subsections (a) and (b), nothing in
			 this section shall be construed as limiting the authority of the Secretary of
			 Defense to establish civilian employee positions in the Department of Defense
			 and utilize all civilian personnel authorities otherwise available to the
			 Secretary if the Secretary determines that such actions are necessary and
			 appropriate to meet mission requirements of the Department of Defense.
			4.Extension and
			 expansion of joint incentive fund
			(a)Ten-year
			 extension of authority for joint incentives programParagraph (3)
			 of section 8111(d) of title 38, United States Code, is amended by striking
			 2010 and inserting 2020.
			(b)Funding of
			 maintenance and minor construction from the joint incentive
			 fundParagraph (2) of such section is amended by adding at the
			 end the following new sentence: Such purposes shall include real
			 property maintenance and minor construction projects that are not required to
			 be specifically authorized by law under section 8104 of this title and section
			 2805 of title 10..
			5.Health care
			 eligibility for services at the Captain James A. Lovell Federal Health Care
			 Center
			(a)In
			 generalFor purposes of eligibility for health care under chapter
			 55 of title 10, United States Code, the Captain James A. Lovell Federal Health
			 Care Center authorized by this Act may be deemed to be a facility of the
			 uniformed services to the extent provided in an agreement between the Secretary
			 of Defense and the Secretary of Veterans Affairs under subsection (b).
			(b)Elements of
			 agreementSubsection (a) may be implemented through an agreement
			 between the Secretary of Veterans Affairs and the Secretary of Defense. The
			 agreement may—
				(1)establish an
			 integrated priority list for access to available care at the facility described
			 in subsection (a), integrating the respective priority lists of the
			 Secretaries, taking into account categories of beneficiaries, enrollment
			 program status, and such other factors as the Secretaries determine
			 appropriate;
				(2)incorporate any
			 resource-related limitations for access to care at that facility established by
			 the Secretary of Defense for purposes of administering space-available
			 eligibility for care in facilities of the uniformed services under chapter 55
			 of title 10, United States Code;
				(3)allocate
			 financial responsibility for care provided at that facility for individuals who
			 are eligible for care under both title 38, United States Code, and chapter 55
			 of title 10, United States Code; and
				(4)waive the
			 applicability to that facility of any provision of section 8111(e) of title 38,
			 United States Code, as specified by the Secretaries.
				
